Title: To George Washington from William Galvan, 4 August 1781
From: Galvan, William
To: Washington, George


                        
                            Sir
                            Philadelphia 4th August 1781.
                        
                        When I am obliged to intrude on your time, on whose employment the Salvation of so many people depend, I do
                            not do it without fear, and am emboldened only by your benevolence to every body and the goodness you have so often shewn
                            me in particular. you are the father of the American officers: Our Conduct must be made Known to you, and from you alone
                            we must expect encouragements or rewards.
                        The bad State of health I enjoyed the greatest part of this Campain obliged me, when I thought the Active
                            part of it at an end, to ask leave to return to your Camp; I have the honour to inclose a letter from the Marquis, by which
                            this permission was granted me, and one from General Muhlenberg who commanded the brigade to which I was attatched. if my
                            Conduct in the Action of the 6th july meets with your Excellency’s approbation, permit me, Sir, to avail myself of this
                            opportunity to Sollicit once more the rank of Lieutenant Colonel, which I am resolved not to ask but with your
                            Excellency’s Consent, and have no hopes of obtaining but through your protection. I am Sensible that the time I have been
                            a Major does not authorise this application (tho’ the measure is not unprecedented in regard to foreign officers) but as
                            your Excellency will consider, not only that circumstance, but also my long Service in America at a great expence of
                            health and money, my Constitution almost ruined by Continual fatigues, Study and exertions, I hope your Excellency will be
                            inclined to bestow on me a rank in which my ardour for the Service may be less confined.
                        I flatter myself, Sir, that my application will not appear indiscrete after your Excellency has taken the
                            trouble to read the account of my Services during a Campain which has entirely exhausted my health and left me but very
                            weak remains of life. our march from westpoint was very rapid, performed in the winter, and at a time when Nine dollars
                            hard money in the hands of every Soldier of the regiment to which I was attatched, rendered discipline attainable only by
                            extraordinary exertions from the officers: To this, Sir, I applied my self, and my efforts in preventing Drunkenness,
                            Suppressing riots and quarrels which had taken place between our Soldiers and those of the jersey line left me no rest,
                            and I had begun to feel that effects of constant application of mind and body before we reached Annapolis.—there I applied
                            my Self to train the regiment, and enable it to perform with distinction the Service to which we were destined. the
                            neglect with which individual instruction is carried on, rendered this task extremely difficult and obliged me to drill
                            every man my Self. I was interrupted in this process by a command, to which I was appointed, of a detatchment embarked on
                            some armed vessels which drove off those of the enemy which blockaded our little fleet. after this and with the same
                            detatchment, I made the rear guard and Secured our return to the head of Elk. from thence, I partaked, with the rest of
                            the troops, the fatigues of reaching baltimore by land. there I was left (out of my tour, there having been no Major’s
                            Command between the last and this) to Convoy the whole artillery, baggage and Stores of the army with only seventy men fit
                            for duty. My instructions and Some letters from the Marquis will vouch for the difficulties of this command, but nothing
                            can give a true idea of the fatigues I underwent in order to bring up the Convoy without delay or disgrace. I was obliged
                            to act as quarter master, forage master, waggon master, Commissary, and every night at visiting rounds. the number of men
                            under me hardly afforded a relief for the necessary guards: the hardship of impressing waggons and horses, Sometimes at
                            Seventy miles from our Camp, pressed hard on the officers, and that of Continually loading and unloading the waggons and
                            Crossing over the ferries as hard upon the men. discontent and murmurs arose, and were heightened by the general dislike
                            of the troops to the direction of our march. I devoted my nights to the Security of the Convoy, my days to procure means
                            of forwarding it, and my Constant application to prevent the ill effects of the dissatisfaction of the men. Our march, of
                            168 miles from Elk ridge landing to Bottom’s bridge, was performed in eleven days, including the delays for procuring
                            means of transportation; and that without a Single instance of desertion, or infraction of discipline, and without having
                            lost the Smallest article of the Convoy. No Sooner had it joined that the Army was put in motion, and in the most impaired
                            State of health, I followed it through a very rigorous Campain which terminated by the Action of the 6th july. I had been
                            field officer of the day the day before, was at the head of the pickets all the night of the 5th. the next day those Same
                            pickets formed the vanguard of General Wayne’s detatchment, and with a hundred men who had been on Constant duty without
                            eating any thing for two days, I had the honour to execute Several manoeuvres under the fire of the whole british line, to
                            remain alone engaged with it for fifteen Minutes, and after that to charge again along with the Pensylvania brigade. I beg
                            leave to observe that in the return of killed and wounded transmitted to your Excellency, the Men of the Pensylvania line
                            lost in my detatchment are not included under the head of the vanguard, but returned in their respective regiments.
                        Permit me, Sir, in resuming the Subject of this letter, to intreat your Excellency to favour Me with a demand
                            to Congress or the board of war of a Commission of Lieutenant Colonel for me. Whether my request is granted or not I
                            intend, as Soon as my health permits, to join the Army under your Excellency’s immediate command, the
                            difference will be that, in the last Case, my zeal for the Service will be Supported but by my personal attatchment to
                            you, which while so little encouragement is given to Military exertions, is the only Stimulus to
                            distinguished actions. with the most profound respect I have the honour to be Sir your Excellency’s Most obedient and most
                            humble Servant
                        
                            Galvan
                        
                        
                            P.S. I had the honour to See Mr Long Lund Washington and Mr Custis at alexandria
                                the 25th of last month. they were in perfect health.
                        
                    